Brooke, J.
I concur in the results of the opinion of the Court. But though the deed in this case was not fraudulent, but was bona fide, yet it would not be a bar to the marital rights of the husband if it was not proved that he knew it had been executed after the engagement and before the marriage. I think, however, his knowledge before the marriage of the execution of the deed, is fully proved by the evidence in the record; and that is a bar to his marital rights. I expressed this opinion in Land v. Jeffries, 5 Rand. 211, and it seems to be the better opinion of the English Judges.